          Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 1 of 10



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                               NEW YORK REGIONAL OFFICE
Y




                                           BROOKFIELD PLACE
                                                                          Jorge G. Tenreiro
                                      200 VESEY STREET, ROOM 400          WRITER’S DIRECT DIAL
                                        NEW YORK, NY 10281-1022           TELEPHONE: (212) 336-9145
                                                                          TenreiroJ@sec.gov




                                                              November 7, 2019


    Via E-mail

    Alexander Drylewski, Esq.
    Skadden, Arps, Slate, Meagher & Flom LLP
    Four Times Square
    New York, NY 10007

         Re:     SEC v. Telegram Group Inc. et al., No. 19 Civ. 9439 (PKC)

Dear Alex:

        We write in response to your (“Defendants”) letter dated November 4, 2019 (“Letter”)
respecting our First and Second Set of Requests for Production of Documents dated October 11
and 16, 2019 (“Requests”), and to address other pending discovery matters in this action.

        As an initial matter, we do not agree that our Requests are “overly broad and unduly
burdensome.” To the extent Defendants have “already produced” documents in connection with
our investigation of this case, we indicated in our Requests that we do not seek that you produce
those documents again. We also do not agree with the implication that “legal issues in this case”
can be decided in a vacuum, devoid of factual context. This civil action is currently in discovery,
and there are facts that will bear on how the Court applies the legal principles that control this
case. Nevertheless, in the spirit of compromise and to move this case expeditiously towards a
resolution of discovery disputes, our positions and further explanation as to the Requests are set
forth below.

        We also request that you propose a schedule for the production of documents in response
to all outstanding Requests, which we served over a month ago. To date, we have not received a
single document in response to those Requests. You have stated that Defendants will begin
production following the entry of a protective order. However, not all documents will require
confidentiality protection and we request that you provide us with a proposed production
timetable for those documents as soon as possible.
       Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 2 of 10
Alexander Drylewski, Esq.                                               November 7, 2019
Page 2

October 11, 2019 Subpoena

Requests Nos. 1, 2, 13

       In addition to conducting a reasonably diligent search for responsive communications
between Telegram and any digital asset exchanges concerning the trading and custody of Grams,
you have proposed using search terms to identify additional, internal documents responsive to
these Requests. Without waiving our right to request that a search for documents responsive to
these Requests be conducted without search terms, we propose that you begin your production of
documents by running the following search terms:

   •   Gram* w/15 trad*
   •   Gram* w/15 cust*
   •   Gram* w/15 list*
   •   Gram* w/5 (sell* or sale or resell or resale)

       We also indicated to you that we would provide you additional names of exchanges that
you may specifically search in connection with your response to these Requests. Without
implying that it is anyone other than your obligation to determine which exchanges you
communicated with, we believe that, in addition to previously identified exchanges, the entity
known as “Blackmoon Crypto” may also be relevant to these Requests.

         You have also requested that we provide our views with respect to “time limitations”
regarding these Requests. As we have stated to you in our various meet and confers, we cannot
agree to place “time limitations” on your obligations to continually update discovery requests
pursuant to Fed. R. Civ. P. 26(e), particularly given your argument in this case that the status of
Grams as “investment contracts” under SEC v. W.J. Howey & Co. is continually evolving.
Nevertheless, in the interest of preserving resources and minimizing burdens, we propose that,
after initial productions are complete, each party undertake to update their entire production of
non-privileged documents responsive to all existing document requests on November 29, 2019,
December 20, 2019, January 13, 2020, January 24, 2020, and February 15, 2020. The foregoing
proposal should not be construed as otherwise overriding each party’s duty to update an adverse
party with documents intended to be used at the hearing scheduled for February 18-19, 2020, and
with all documents that each party may use in support of any claim, allegation, or defense.

       We look forward to hearing from you regarding the above proposed search terms and
production update dates.

Requests No. 3, 7

       These Requests seek communications between you and potential and actual Grams
investors. You have indicated that you will not produce any such documents for two principal
reasons. First, you contend that the requests for “all” communications are too broad. However,
we have agreed to limit the Requests to communications regarding Grams.
       Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 3 of 10
Alexander Drylewski, Esq.                                               November 7, 2019
Page 3

         Second, your responses to our Requests appear to seek to limit discovery solely to the
likelihood of any future violations – whether Grams will be securities at launch – despite
simultaneously contending that Telegram has not engaged in any past violation of the
registration provisions of the federal securities and, as a result, refusing to produce documents
relevant to past violations. More specifically, you state that “communications with the Private
Placement Purchasers is doubly irrelevant to the claims and defenses in this case” because (1) the
expectations of Private Placement purchasers have no bearing on the claims and defenses in this
litigation; (2) the Howey test is an objective one such that “the subjective intentions and
expectations of individual purchasers are not relevant;” (3) the communications are not relevant
to whether Defendants complied with Regulation D under Rule 506(c) of the Securities and
Exchange Act of 1933 because that “turns entirely on whether Grams are securities;” and (4)
communications with foreign purchasers are “beyond the scope of Plaintiff’s authority.” We do
not agree.

        First, your position that the Private Placement Agreements were investment contracts and
were thus securities but the Grams themselves were not because they must be analyzed
separately is incorrect. In Howey itself, the promoters agreed to develop and deliver orange
groves at a future date, after the entry of the purchase and management agreements. The
Supreme Court, in holding that the entirety of the instruments were “investment contracts,”
necessarily rejected the contention that the promoters were simply entering into an investment
contract for the delivery of a future commodity. Thus, it has always been the Commission’s
position that purchase or sale of a security occurs at the time the parties become contractually
bound, not at the time of settlement. See Securities Offering Reform, 70 F.R. 44722 (Aug. 3,
2005). Unsurprisingly, then, courts have also held consistently that the date of a sale is the date
of contractual commitment. See, e.g., Radiation Dynamics, Inc. v. Goldmuntz, 464 F.2d 876,
891 (2d Cir. 1972) (holding that a purchase occurs at “the time when the parties to the
transaction are committed to one another”); In re Alliance Pharmaceutical Corp. Secs. Lit., 279
F. Supp. 2d 171, 186-187 (S.D.N.Y. 2003) (following the holding in Radiation Dynamics with
respect to the timing of a contract of sale); Pahmer v. Greenberg, 926 F. Supp. 287, 299
(E.D.N.Y. 1996) (citing Finkel v. Stratton Corp., 962 F.2d 169, 173 (2d Cir. 1992) (“[A] sale
occurs for Section 12[(a)](2) purposes when the parties obligate themselves to perform what they
have agreed to perform even if the formal performance of their agreement is to be after a lapse of
time”)).

         Second, as we explained in our meet and confers, we do not seek discovery into the
“subjective intentions and expectations of individual purchasers,” as you suggest. Telegram’s
communications with prospective Grams purchasers are relevant because, among other things,
the Howey test asks “what character the instrument is given in commerce by the terms of the
offer, the plan of distribution, and the economic inducements held out to the prospect.” SEC v.
United Ben. Life Ins. Co., 387 U.S. 202, 211 (1967) (quoting SEC v. C.M. Joiner Leasing Corp.,
320 U.S. 344, 352-353 (1943)). Thus, to the extent you contend that Grams themselves are not
investment contracts, Telegram’s direct communications with prospective purchasers may show
         Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 4 of 10
Alexander Drylewski, Esq.                                                              November 7, 2019
Page 4

“the economic inducements held out to the prospect[s]” in Grams and are thus highly relevant to
the central issue to be decided in this case. 1

        For the foregoing reasons, courts routinely and repeatedly permit inquiry into the specific
representations made to individual purchasers, and the specific statements of specific purchasers,
in order to conduct analysis into the objective, reasonable expectations of investors. Limiting the
inquiry to the bare terms of the legal agreement, as your proposed untenable limitation on
discovery would do, is inconsistent with Howey’s requirement that substance govern over form
and is “an invitation to artful manipulation of business forms to avoid investment contract
status.” SEC v. Merchant Cap., LLC, 483 F.3d 747, 760 (11th Cir. 2007). “Post-investment
events can serve as evidence” of the parties’ expectations, and thus may be considered in the
Howey analysis. Id. Thus, as the Tenth Circuit recently explained in the specific context of
determining what type of evidence is relevant to the Howey analysis, “[c]onsistent with Howey’s
focus on substance over form, we look at all the representations made by the promoter in
marketing the interests, not just at the legal agreements underlying the sale of the interest.” SEC
v. Shields, 744 F.3d 633, 646 (10th Cir. 2014) (citing Merchant Cap. 483 F.3d at 756-57); see
also SEC v. Arcturus, 928 F.3d 400, 411 n.13 (5th Cir. 2019) (describing as “unpersuasive”
contention that district court could not consider evidence of post-investment conduct to
determine Howey analysis, and collecting cases); Slevin v. Pedersen Assocs., Inc., 540 F. Supp.
437, 441 (S.D.N.Y. 1982) (“The original intention of the parties is crucial to the classification of
their contract [as an investment contract or otherwise].”); Wasnowic v. Chicago Bd. of Trade,
352 F. Supp. 1066, 1070–71 (M.D. Pa. 1972) (“Whether an ‘investment contract’ exists depends,
like any other contract, upon the original intention of the parties to the arrangement.”), aff’d
without opinion, 491 F.2d 752 (3d Cir. 1973). 2

        Third, you contend both that Grams are not securities and that, even if they are, you
complied with the exemption from registration under Regulation D. The Commission is thus
entitled to discovery on both defenses, rather than engage in piecemeal litigation that would
require the parties to restart discovery on the Regulation D question after a ruling on the Howey
question. 3



1
          Given your concession that the Private Placement Agreements are “investment contracts,” we have
proposed a stipulation that, if the Court determines that, as a matter of law, the Grams sold in 2018 cannot be
analyzed separately from the Private Placement Agreements used to sell them, then Grams are also “investment
contracts.” You have rejected this proposed stipulation but have not provided any legal or factual basis for your
position.
2
          Analogously, the Second Circuit long ago rejected the contention that the expectations of individual
investors are wholly irrelevant to an “objective” test applicable to the securities laws. In SEC v. Texas Gulf Sulphur
Company, 446 F.2d 1301, 1305 (2d Cir. 1971), the Second Circuit explicitly found that “[t]here is little doubt that
the testimony offered by the SEC was relevant to whether the release was misleading to the ‘reasonable investor’”
for purposes of determining the materiality of misstatements. There is no reason why the “reasonable investor”
inquiry in the context of Howey should be treated any differently, or be wholly divorced from statements made to
individual investors.
3
         Again, if you are amenable to a stipulation that, if Grams are securities, Regulation D was not met, then this
contention would have more force.
         Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 5 of 10
Alexander Drylewski, Esq.                                                           November 7, 2019
Page 5

        Fourth, because you have claimed an exemption from the registration requirements of
Section 5 of the Securities Act of 1933 under Regulation S, statements made to foreign
purchasers are indisputably relevant. Among other things, Regulation S requires “no directed
selling efforts” in the United States. 17 C.F.R. § 230.903. “Directed selling efforts,” in turn,
include “any activity undertaken for the purpose of, or that could reasonably be expected to have
the effect of, conditioning the market in the United States for any of the securities being offered
in reliance on this Regulation S.” Id. § 230.902(c)(1). Cf. Capital Real Estate Investors Tax
Exempt Fund Ltd. P’ship. v. Schwartzberg, 929 F. Supp. 105, 112 (S.D.N.Y. 1996) (analyzing
particular statements to determine whether they had “conditioned the market” in violation of
certain registration provisions). 4

        In addition to the arguments stated in your Letter, you have stated more broadly that the
question to be determined by the Court relates to the reasonable expectations of secondary
market purchasers and not those of Private Placement purchasers and that, therefore, statements
to Private Placement purchasers are not relevant. However, as we have indicated to you, the
Commission claims both a past as well as an ongoing and likely to recur in the future violation of
Section 5. Unless you are prepared to stipulate to the existence of a past violation of Section 5,
communications to Private Placement purchasers are relevant for the reasons set forth above.
But, more importantly, your argument that statements to Private Placement purchasers have
nothing to do with the expectations of reasonable secondary market purchasers of Grams is
fundamentally illogical. Statements to Private Placement purchasers could reveal, for example,
planned statements to secondary market purchasers. Or individual statements to Private
Placement purchasers could have reached the secondary market, thus becoming relevant to that
analysis as well. Without describing the myriad ways in which individual statements to Private
Placement purchasers are very likely highly relevant to the question of what expectations a
reasonable secondary market purchaser had, it is plain that Requests Nos. 3 and 7 seek
information that is at the heart of the parties’ various contentions in this case.

       Accordingly, we respectfully request that Defendants produce documents responsive to
these Requests.

Requests Nos. 4 & 8

        We accept your proposal to produce KYC/AML documents with respect to foreign
purchasers in response to this Request, but ask that you provide the un-redacted names of the
foreign individual Grams investors. Moreover, at a minimum, please produce the
communications with these individuals with their names and other private data redacted while
the parties resolve the data privacy issues.



4
          Communications with investors are relevant for myriad other reasons under Section 5. Howey itself deals
only with whether an instrument is an “investment contract.” The Commission must still prove the existence of an
“offer” and the use of interstate commerce. Communications with investors are relevant to both points.
Communications with investors, indeed, could each constitute a separate, individually actionable “offer” of
securities, should the economic inducements for each transaction vary across investors, a contention the
Commission is entitled to test in discovery.
        Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 6 of 10
Alexander Drylewski, Esq.                                                November 7, 2019
Page 6

Request No. 5

       You have agreed to conduct a reasonably diligent search for documents responsive to our
requests for documents concerning the development or potential development of applications for
the TON Blockchain. As we clarified to you over the phone, the existence of interrogatories
dealing with this issue does not obviate our request for documents necessary to test your
contentions about the development of the TON Blockchain.

Requests Nos. 6, 10, 11, 12

        Thank you for agreeing to produce documents in connection with these Requests. Please
indicate to us when you expect to produce these documents as soon as possible.

Request No. 9

       As we stated, we have requested documents respecting the use of funds raised by the sale
of Grams to, among other things, conduct discovery as to the stages of development of the TON
Blockchain and ecosystem. Please indicate whether and when you will produce such documents.

Request No. 14, 15, 16

        As we stated, we believe documents and communications regarding the steps you took to
ensure that Grams purchasers were not purchasing them with a view to resell them, as well as
information regarding current and potential uses of Grams, are directly relevant to several of the
defenses you have asserted in this case. Please provide all such documents and communications,
or indicate the lack of existence thereof, as soon as possible.

October 16, 2019 Subpoena

Request No. 1

         We do not agree that a full list of your employees and agents is overbroad or unduly
burdensome, nor do we believe that the information is beyond the scope of the claims at issue in
this litigation. It is our understanding that Telegram is a relatively small company, with no more
than a few dozen employees, such that a compilation of any such list is not even minimally
burdensome. As to relevance, there is already evidence in the record that individuals associated
with, claiming to be associated with, or formerly associated with Telegram have taken
affirmative steps to ensure that Grams are publicly distributed, in direct contravention of the
requirements of Regulation D, by, for example, attempting to create secondary markets for
Grams. See, e.g., Attachment A hereto (individual claiming association to Telegram contacting
BitMex).

        To partially resolve this dispute, we agree to receive a list of employees, former
employees, or other agents involved not only “with respect to the selling of Grams” as you
suggest in your Letter, but with respect to any and all efforts relating to Grams, including but not
limited to development of uses for Grams, custody of Grams, listing of Grams, trading of Grams,
        Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 7 of 10
Alexander Drylewski, Esq.                                                November 7, 2019
Page 7

etc. This understanding excludes Telegram employees involved solely with the development of
the Telegram Messenger application, except to the extent they worked on the integration of the
TON Blockchain or Grams into Telegram Messenger. The identities of individuals listed in your
offering materials as developers of TON Blockchain and other applications are also critically
relevant to understanding the scope of the reliance on the efforts of others that reasonable
objective investors may have expected.

        In addition, for the avoidance of doubt, the term “employees, agents, independent
contractors, attorneys, representatives, and assigns” specifically includes such individuals “from
the period starting September 1, 2017 through the present,” including any individual who may
have been an “employee[], agent[]…” at some point within that time period but is no longer
acting in such capacity. Please confirm that your understanding of this Request is consistent
with ours.

       Finally, for the avoidance of doubt, our Requests seek any compensation or employment
agreements, whether formal or informal, for any of the individuals covered by this Request No.
1. Please confirm that you are searching for and producing these documents.

Request No. 2

       Please indicate as soon as possible when you will produce the information sought by this
Request. We do not understand there to be any proprietary or trade secret issues requiring a
confidentiality order with respect to conversations on Telegram Messenger.

Depositions

        As we indicated, we seek to depose Pavel Durov for somewhere between one and two
deposition days (including his role as the 30(b)(6) witness for both Defendants in this action), as
well as Ilya Perekopsky and Shyam Parekh, while agreeing to postpone, for now, the deposition
of Dr. Nikolai Durov. You have proposed the week of December 2, 2019 for the deposition of
Mr. Durov, to take place in Dubai, UAE. We have indicated that a deposition in Dubai will
require more lead time to prepare than one in London, England. Please indicate as soon as
possible whether Mr. Durov will agree to sit in London for his deposition, which we believe we
can arrange, including all required authorizations from foreign authorities, by the week of
December 2, 2019. Alternatively, and out of an abundance of caution and to advance the
resolution of discovery in this matter, the undersigned has begun the process of seeking
authorization from the authorities in Dubai to conduct a deposition there. Because it is our
expectation that such authorization will take somewhere between 4-6 weeks, should Mr. Durov
wish to remain in Dubai for the deposition, please propose a briefing schedule other than the one
currently ordered by the Court that would permit the completion of depositions in this matter.

       Finally, in order to expedite the completion of discovery in this case, we ask that you
provide us contact information for John Hyman, Kenneth Morton, Oleg Seydak, Sergey Vasin,
Alexander Filatov, and Dmitry Goroshevsky, and that, given their claimed affiliations with
Telegram, you ask that they appear for depositions in this matter. We are amenable to discussing
which of these individuals can be deposed, for example, via telephone or videoconference,
      Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 8 of 10


Alexander Drylewski, Esq.                                                 November 7, 2019
Page 8

without the need for travel. Accordingly, we believe that we can reasonably complete the
questioning ofthese witnesses well within the allotted time frame for discovery, ifthe parties
cooperate in securing their depositions. In the alternative, should you choose not to assist us in
obtaining the depositions ofthese individuals, we propose to seek the issuance of Letters
Rogatory from the Court.

Expert Discovery

        You have proposed that we exchange expert reports on December 2, 2019. We propose
to exchange expert reports no later than December 20, 2019, but that the parties agree to disclose
whether they will utilize experts and, if so, on which topics, no later than December 2, 2019.
Please let us know ifthis proposal is acceptable to you.


                                                      Truly yo~~~


                                                      Jorge G. Tenreiro
Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 9 of 10




          ATTACHMENT A
                         Case 1:19-cv-09439-PKC Document 52-7 Filed 01/02/20 Page 10 of 10


From:                    Google Calendar <calendar-notification@google.com> on behalf of Arthur Hayes <arthur@bitmex.com>
Sent:                    Thu, 8 Mar 2018 10:41:53 +0000 (UTC)
To:                      kennethrmorton@gmail.com
Subject:                 Invitation: Meeting - Kenneth Morton <> Arthur Hayes(BitMEX) @ Fri Mar 9, 2018 6am - 7am (UTC) (Kenneth Morton)
Attachments:             invite.ics


more details »
Meeting - Kenneth Morton <> Arthur Hayes(BitMEX)
Dawn,

Can you book a meeting at the office 2pm tomorrow Friday.

On Thu, 8 Mar 2018 at 6:32 PM, Kenneth Morton wrote:
That would be fine, what’s the address?

My mobile is 9663 6972 just in case

On 8 Mar 2018, at 18:30, Arthur Hayes wrote:

Can you come at 2pm we are in Lai chi kok

On Thu, 8 Mar 2018 at 5:41 PM, Kenneth Morton wrote:
That would be great. Would 12:30 or 12:45 work for you?

Ken

On 8 Mar 2018, at 16:45, Arthur Hayes wrote:

Can you come by our office tomorrow in Kowloon? My BitMEX email is cc’d.

> On 8 Mar 2018, at 10:18 AM, Kenneth Morton wrote:
>
> Arthur, hi
>
> I’ve been helping the Telegram team get in contact with a few people in the crypto world - historically most of their relationships have been in Europe, the US and Russia, and they’re interested in connecting w
>
> They’re keen to establish relationships with potential investors in their ICO and to discuss areas of potential cooperation with important players in the ecosystem - the second round of the ICO is basically done
>
> As background, I’m not part of the Telegram team, but I’ve been working closely with a former colleague who’s running the process to help them in Asia. If it’d be helpful, I can get someone at Telegram to conf
>
> If you’re in HK in the next week or so, perhaps we could get a coffee or something so I can briefly introduce myself and give you a bit more info on their plans and we could see if there are any areas for coope
>
> Ken

--
Arthur Hayes
Co-Founder & CEO
BitMEX

When       Fri Mar 9, 2018 6am – 7am
           Coordinated Universal
           Time
Where      BitMEX office - Suite 1103,
           11/F, Saxon Tower, 7
           Cheung Shun Street,
           Cheung Sha Wan, HK
           (map)
Joining    meet.google.com/ufs-
info       mwqy-znk
Calendar Kenneth Morton
Who        • Arthur Hayes - organizer

           • dawn.wong@bitmex.com
             - creator
           • Kenneth Morton
Going? Yes - Maybe - No           more options »

Invitation from Google Calendar

You are receiving this email at the account kennethrmorton@gmail.com because you are subscribed for invitations on calendar Kenneth Morton.

To stop receiving these emails, please log in to https://www.google.com/calendar/ and change your notification settings for this calendar.

Forwarding this invitation could allow any recipient to modify your RSVP response. Learn More.
